[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 690 
The plaintiff, H.L. Nobles, was employed by the Bienville Parish School Board as principal of the high school at Gibsland for the years 1938-39 and 1939-40 at a yearly salary of $2,150. In each instance the contract was issued to the plaintiff for that particular school year only, and the plaintiff served in the capacity of principal during the two years. On July 2, 1940, at the regular meeting the school board adopted a resolution dismissing the plaintiff as principal of the high school and as employee of the school board, reciting therein that the action was taken due to the lack of cooperation among the teachers of the school and for the general good of the school and the community. Shortly thereafter the Superintendent of Schools advised the plaintiff by letter of the action of the school board, and thereupon the plaintiff informed the Superintendent that he was ready and willing to perform his duties as principal of the school, and he would be ready to report as principal at the opening of school, that he had not been legally discharged, and that unless he was allowed to continue his duties as principal of the school he would be forced to protect himself as the law provides. After the adoption of the resolution by the school board, dismissing the plaintiff as principal of the school, the school board employed V.W. Barber, who is presently serving as principal of the school. The plaintiff instituted this suit, the purpose of which was to compel the school board to reinstate him as an employee of the school board and as principal *Page 692 
of the Gibsland High School at a salary of $2,150 per year. The plaintiff also seeks to recover the salary of $2,150 to be paid in monthly payments as is customarily paid by the board. After this suit was filed a majority of the members of the school board, at an informal meeting, offered to employ the plaintiff as assistant principal of another high school in Bienville Parish for the year 1940-41 at a salary equal to that formerly paid him as principal of the Gibsland High School in an effort to compromise this litigation, but the effort was unsuccessful. In defense to the suit the school board denies that the plaintiff was a probationary teacher at the time the resolution of July 2, 1940, was adopted dismissing the plaintiff. Upon trial of these issues the lower court gave judgment ordering the reinstatement of the plaintiff as principal of the Gibsland High School for the school year 1940-41 at a salary of $2,150 per year to be paid in the customary manner, and in the event the school board cannot reinstate the plaintiff, that in that event the school board be ordered to pay the plaintiff the sum of $2,150 in the same manner and on the same dates that it would have been paid him had he performed the duties as principal of the high school, with interest at 5% per annum on the past due instalments from the date each is due. The school board has appealed.
This suit presents two questions: First, whether the plaintiff had acquired the status of probationary teacher at the time of his dismissal. Second, whether he was lawfully discharged. *Page 693 
The pertinent part of the Teachers' Tenure Act 58 of 1936 provides as follows:
"The word `teacher' as used in this section shall be construed to mean any employee of any parish school board who holds a teacher's certificate, and whose legal employment requires such teacher's certificate.
"Each teacher shall serve a probationary term of three years, such probationary term to be reckoned from the date of his first appointment in that parish in which the teacher is serving his probation. During said probationary term the parish school board may dismiss or discharge any probationary teacher upon the written recommendation, accompanied by the valid reasons therefor, of the superintendent of schools of that parish."
From a mere reading of the above quoted part of the Teachers' Tenure Act it is apparent that the probationary term is fixed for a period of three years beginning at the date of the teacher's first appointment. The Act provides the method by which a teacher may be dismissed during this period of time. It is conceded in the agreed statement of facts that no written recommendation for the dismissal of the plaintiff was made by the Superintendent of schools, accompanied by valid reasons therefor, to the school board. This statutory requirement was not complied with. It is clear from the language of the statute that it is a condition precedent to the school board's right to dismiss a probationary teacher that this written recommendation must be made by the Superintendent accompanied with valid reasons therefor. While the question presented has not been directly passed on by *Page 694 
the appellate courts of this State, the Teachers' Tenure Act has been considered on several occasions.
In the case of Andrews v. Union Parish School Board, La.App., 184 So. 574, it was stated in effect that even during the probationary term a teacher may not be dismissed save upon the written recommendation, accompanied by the valid reasons therefor, of the Superintendent. The case was reviewed by this court on certiorari, Andrews v. Union Parish School Board,191 La. 90, 184 So. 552, wherein we stated to the effect that it is unquestionably true that the probationary term or apprenticeship period for teachers is fixed by the legislature at three years and such teachers cannot be discharged during this period of time except for cause.
In the case of Andrews v. Claiborne Parish School Board, La.App., 189 So. 355, it is stated in effect that the only method provided by law for the discharge of a probationary teacher is laid down in Act No. 58 of 1936 to wit: for the superintendent to recommend in writing to the board the dismissal of the teacher, with supporting valid reasons therefor, and the board's positive favorable action on the recommendation.
In the case of State ex rel. Kennington v. Red River Parish School Board, La.App., 193 So. 225, 228, the court stated:
"It is clear from the language of this statute that as a condition precedent to a school board's dismissal of a probationary teacher, the superintendent of the parish must submit to the board `written recommendations' for such dismissal, *Page 695 
accompanied by valid reasons therefor. These should be signed by him officially. It is contended that such reasons need not be in writing, but may be assigned orally. We do not concur in this construction of the quoted law. We think the law-maker intended that the charges against the teacher, upon which his or her dismissal is asked, should be in the same form and of the same dignity as the recommendation itself. They are, in reality, companion acts, should be in writing and preserved in the board's archives. If this were not true, in many cases neither the teacher nor the public would know why a dismissal occurred. To effect dismissal of a probationary teacher, the law has definitely placed upon both the school board and the superintendent, elements of responsibility which must be specifically discharged by each. Such responsibility may not be shifted."
The fact that the school board employed the plaintiff by the year or for a period of a year is of no moment. To conclude otherwise would defeat the purpose of the Teachers' Tenure Act. In other words, it would permit school boards to fix a probationary term in derogation of the expressed provisions in the Act. The Act expressly provides that the probationary term of three years begins from the date of the first appointment or employment of the teacher irrespective of whether the contract of employment is for one year or more.
The defendant-appellant contends that until a teacher acquires the status of a permanent teacher the school board and the teacher may fix the limit of the period *Page 696 
of employment. It is argued that this was done in the instant case by the contract of employment for one year. It is contended that at the close of the school year of 1939 — 40 the plaintiff's relation with the school board ceased and that thereafter the school board was under no further obligation to re-employ him.
The statute fixes the probationary term at three years beginning from the date of the first appointment of the teacher. There is no provision for the employment of a probationary teacher for a different period of time. This in our opinion clearly shows that the Act contemplates that the employment should cover a period of three years. The period of employment being fixed by statute the school board is without authority to change it by contract or otherwise. To hold that school boards could escape the provisions of the Act by employing probationary teachers for a shorter period of time would render the provisions of the Act with reference to probationary teachers meaningless and permit the dismissal of probationary teachers without cause in derogation of the provisions of the Act.
The plaintiff-appellee has answered the appeal asking that the judgment be amended so as to delete therefrom that part of the judgment which provides that in event that the school board cannot reinstate the plaintiff, in such event the school board is ordered to pay the plaintiff $2,150.
It is contended that this alternative right set out in the judgment has no basis in fact or authority in law. *Page 697 
Since we have arrived at the conclusion that the plaintiff was illegally discharged, he is entitled to a judgment reinstating him to his original status as Principal of the Gibsland High School. The present scholastic year will complete the plaintiff's probationary term and place him in line for employment as a permanent teacher provided the provisions of the Act are complied with. To award the plaintiff the amount of the salary without reinstating him to the status from which he had been illegally dismissed would not give the relief that the plaintiff is entitled to.
For the reasons assigned the judgment is amended so as to order the reinstatement of the plaintiff as principal of the Gibsland High School for the year 1940-41 at a salary of $2,150 per year. As amended the judgment is affirmed at appellant's cost.